DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 07/27/2022, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/20210 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Application Laid-Open No. 2015-023440 on page one of the specification.
Reference Japanese Patent Application Laid-Open No. 2015-023440 is a general background reference(s) covering a technique in which a communication apparatus that operates in a software access point (AP) mode receives an apparatus information setting command and sets an operation mode based on the received command.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first control unit”, “reception unit”, “establishment unit”, “second control unit” in claim 1; “first control unit”, “reception unit”, “establishment unit”, “second control unit”, “stop unit” in claim 19; “reception unit” in claim 12 and “printing unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.       Claims 1, 7, 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US 2019/0253582 A1 (hereinafter referred to as Park).

Referring to claim 1, Park discloses a communication apparatus (fig.4, image forming apparatus 100) comprising: 
      a first control unit (fig.1, controller 120) configured to cause the communication apparatus to start operating in a connection setting state for receiving connection information for connecting to an external apparatus (fig.4, AP 10) from a terminal apparatus (fig.4, mobile terminal 200) ([0033], [0059] and [0063]-[0066]) (Note: the controller 120 causes the image forming apparatus 100 to operate in a Soft AP (connection setting) state for receiving AP connection information (connection information) for connecting to an AP 10 from a mobile terminal 200); 
      a reception unit (fig.1, communicator 130) configured to receive the connection information from the terminal apparatus in a state where the communication apparatus ([0038] and [0063]-[0066]) (Note: while operating in the Soft AP (connection setting) state, the image forming apparatus receives the AP connection information (connection information) from the mobile terminal 200); 
      an establishment unit (fig.1, controller 120) configured to, in a case where the connection information is received from the terminal apparatus, establish a connection between the external apparatus and the communication apparatus using the connection information ([0033] and [0069]) (Note: the controller 120 causes the image forming apparatus 100 to establish a connection to the AP 10 by using the AP connection information received); and 
      a second control unit (fig.1, controller 120) configured to, based on a reception of the connection information from the terminal apparatus, cause the communication apparatus to stop operating in the connection setting state ([0033] and [0067]) (Note: the controller 120 causes the image forming apparatus 100 to stop operating in the Soft AP (connection setting) state after reception of the AP connection information), 
     wherein displaying, based on the operation in the connection setting state being started, a screen for receiving an operation for stopping the operation in the connection setting state on a display unit of the communication apparatus is not executed ([0078]-[0084]) (Note: when the AP connection information has not been received from the mobile terminal, the image forming apparatus determines whether a certain time period has elapsed since a Soft AP operation starts. When timeout of the wireless setup mode has elapsed, the image forming apparatus automatically terminates the wireless setup mode and switches to the Wi-Fi Direct mode. That is, when timeout of the wireless 

Referring to claim 7, Park discloses the communication apparatus according to claim 1, wherein a screen indicating that the operation in the connection setting state is started is not displayed on the display unit of the communication apparatus (fig.4, [0059] and [0063]) (Note: the image forming apparatus 100 enters the wireless setup mode by turning off the Wi-Fi Direct function and starting a Soft AP operation and when the image forming apparatus 100 completes entering a wireless setup mode, the mobile terminal 200 is wirelessly connected to Soft AP of the image forming apparatus 100. Thus, a screen indicating that the operation in the Soft AP (connection setting) state is started is not displayed by the image forming apparatus 100). 

Referring to claim 11, Park discloses the communication apparatus according to claim 1, wherein based on an elapse of a predetermined time since the communication apparatus starts operating in the connection setting state, the communication apparatus stops operating in the connection setting state (fig.6 and [0084]) (Note: when AP connection information has not been received from the mobile terminal, the image 

Referring to claim 12, Park discloses the communication apparatus according to claim 1, further comprising a reception unit configured to receive from a user a connection setting operation for executing a connection setting of the communication apparatus, wherein the communication apparatus stops operating in the connection setting state, based on the reception of the connection setting operation (fig.4 and [0063]-[0067]) (Note: while operating in the Soft AP (connection setting) state, the image forming apparatus 100 receives AP connection information from the user; wherein the image forming apparatus 100 stops operating in the Soft AP (connection setting) state based on the reception of the AP connection information). 

Referring to claim 13, Park discloses the communication apparatus according to claim 12, wherein the connection setting operation includes an operation for establishing a connection between the external apparatus and the communication apparatus by the user directly inputting the connection information to the communication apparatus ([0066] and [0069]) (Note: the image forming apparatus 100 establishes a connection to the AP 10 by using the AP connection information received in operation 406 from the user). 

Referring to claim 16, Park discloses the communication apparatus according to claim 1, wherein the connection setting state is a state for the communication apparatus to connect to the terminal apparatus in a peer-to-peer manner ([0063]-[0066]) (Note: When the image forming apparatus 100 completes entering a wireless setup mode, the mobile terminal 200 is wirelessly connected to Soft AP of the image forming apparatus 100; wherein they communicate without using an intermediate device). 

Referring to claim 17, Park discloses the communication apparatus according to claim 1, wherein the connection setting state is a state where a predetermined access point (fig.3, Soft AP) within the communication apparatus is enabled ([0053] and [0059]) (Note: while the image forming apparatus 100 operates in a Wi-Fi Direct mode, the image forming apparatus 100 receives a request to switch to a wireless setup mode from a user. In this regard, a Soft AP within the image forming apparatus is activated). 

Referring to claim 18, Park discloses the communication apparatus according to claim 1, further comprising a printing unit (fig.1, print unit 151) configured to print an image on a recording medium ([0044]) (Note: the print unit 151 forms an image on a recording medium). 

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.      Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Suzuki US 2016/0224290 A1.

Referring to claim 9, Park discloses the communication apparatus according to claim 1, wherein in a case where the connection information is received from the terminal apparatus, the connection information is used to establish a connection between the external apparatus and the communication apparatus based on a first communication standard ([0066] and [0069]) (Note: the image forming apparatus 100 establishes a wireless connection (first communication standard) to the AP 10 by using the AP connection information received from the mobile terminal 200).
     Park fails to disclose wherein in a case where a connection between another apparatus and the communication apparatus based on a second communication standard different from the first communication standard is already established, the communication apparatus does not start operating in the connection setting state. 
     However, in the same field of endeavor of communication apparatus art, Suzuki discloses wherein in a case where a connection between another apparatus and the communication apparatus based on a second communication standard different from the first communication standard is already established, the communication apparatus does not start operating in the connection setting state ([0030]) (Note: when the communication apparatus 100 has a USB connection (second communication standard different from the first communication standard) and the information processing apparatus 200, the CPU 101 invalidates the wireless LAN setting, wherein the 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication apparatus with a concept wherein in a case where a connection between another apparatus and the communication apparatus based on a second communication standard different from the first communication standard is already established, the communication apparatus does not start operating in the connection setting state as taught by Suzuki. The suggestion/motivation for doing so would have been to provide a communication apparatus that appropriately performs setting of a communication mode in which a connection to an information processing apparatus is made using a connection method other than a predetermined connection method (see Suzuki [0006]).

Referring to claim 10, Park discloses the communication apparatus according to claim 1, wherein in a case where the connection information is received from the terminal apparatus, the connection information is used to establish a connection between the external apparatus and the communication apparatus based on a first communication standard ([0066] and [0069]) (Note: the image forming apparatus 100 establishes a wireless connection (first communication standard) to the AP 10 by using the AP connection information received from the mobile terminal 200).
      Park fails to disclose wherein based on, in a state where a connection between the communication apparatus operating in the connection setting state and the terminal 
     However, in the same field of endeavor of communication apparatus art, Suzuki discloses wherein based on, in a state where a connection between the communication apparatus operating in the connection setting state and the terminal apparatus is established, a connection between another apparatus and the communication apparatus based on a second communication standard different from the first communication standard being newly established, the communication apparatus stops operating in the connection setting state ([0030]-[0031]) (Note: when the communication apparatus 100 does not have a USB connection, the CPU 101 places the communication apparatus 100 in the soft AP mode, wherein a connection between the communication apparatus 100 and the an information processing apparatus is established and when the communication apparatus 100 has a USB connection (a second communication standard different from the first communication standard), the CPU 101 terminates the soft AP mode (connection setting state) to stop the transmission of a beacon and invalidate the AP 118).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication apparatus with a concept wherein based on, in a state where a connection between the communication apparatus operating in the connection setting state and the terminal apparatus is established, a connection between another see Suzuki [0031]).

Referring to claim 14, Park in view of Suzuki discloses the communication apparatus according to claim 9. Park discloses wherein the first communication standard is a wireless communication standard ([0066] and [0069]) (Note: the image forming apparatus 100 establishes a wireless connection (first communication standard) to the AP 10 by using the AP connection information received from the mobile terminal 200), and 
     Suzuki discloses wherein the second communication standard is a wired communication standard ([0031]) (Note: the communication apparatus 100 establishes a wired communication using a USB connection (a second communication standard different from the first communication standard). 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication apparatus with a second communication standard that is a wired communication standard as taught by Suzuki. The suggestion/motivation for doing so would have been to be possible to establish a connection by USB connection without see Suzuki [0031]).

Referring to claim 15, Park in view of Suzuki discloses the communication apparatus according to claim 14. Park discloses wherein the first communication standard is a Wi-Fi standard or a Bluetooth standard ([0066] and [0069]) (Note: the image forming apparatus 100 establishes a wireless connection (first communication standard) to the AP 10 by using the AP connection information received from the mobile terminal 200), and
     Suzuki discloses wherein the second communication standard is a wired local area network (LAN) standard or a Universal Serial Bus (USB) standard ([0031]) (Note: the communication apparatus 100 establishes a wired communication using a USB connection (a second communication standard different from the first communication standard). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication apparatus with a second communication standard that is a wired communication standard as taught by Suzuki. The suggestion/motivation for doing so would have been to be possible to establish a connection by USB connection without waiting for the setting of a communication mode even when the communication apparatus has a USB connection after being placed in the soft AP mode (see Suzuki [0031]).
Claim Rejections - 35 USC § 103
12.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.     Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Naito US 2017/0171414 A1.

Referring to claim 19, Park discloses a communication apparatus (fig.4, image forming apparatus 100) comprising:  
        a first control unit (fig.1, controller 120) configured to cause the communication apparatus to start operating in a connection setting state for receiving from a terminal apparatus (fig.4, mobile terminal 200) connection information for connecting to an external apparatus (fig.4, AP 10) ([0033], [0059] and [0063]-[0066]) (Note: the controller 120 causes the image forming apparatus 100 to operate in a Soft AP (connection setting) state for receiving AP connection information (connection information) for connecting to an AP 10 from a mobile terminal 200); 
        a reception unit (fig.1, communicator 130) configured to receive the connection information from the terminal apparatus in a state where the communication apparatus operates in the connection setting state ([0038] and [0063]-[0066]) (Note: while operating in the Soft AP (connection setting) state, the image forming apparatus 
        an establishment unit (fig.1, controller 120) configured to, in a case where the connection information is received from the terminal apparatus, establish a connection between the external apparatus and the communication apparatus using the connection information ([0033] and [0069]) (Note: the controller 120 causes the image forming apparatus 100 to establish a connection to the AP 10 by using the AP connection information received); 
        a second control unit (fig.1, controller 120) configured to, based on the reception of the connection information from the terminal apparatus, cause the communication apparatus to stop operating in the connection setting state ([0033] and [0067]) (Note: the controller 120 causes the image forming apparatus 100 to stop operating in the Soft AP (connection setting) state after reception of the AP connection information).
      Park fails to disclose a stop unit configured to, based on a stop button for stopping processing that is being executed by the communication apparatus being pressed, stop the processing being executed by the communication apparatus, wherein the communication apparatus does not stop operating in the connection setting state, even in a case where the stop button is pressed. 
     However, in the same field of endeavor of communication apparatus art, Naito discloses a stop unit configured to, based on a stop button (fig.10, Cancel button 1003) for stopping processing that is being executed by the communication apparatus being pressed, stop the processing being executed by the communication apparatus ([0087]-[0089]) (Note: Naito discloses a Cancel button 1003 for cancelling (stopping) a destination selection from an address book that is being executed by the MFP 102), 
    wherein the communication apparatus does not stop operating in the connection setting state, even in a case where the stop button is pressed ([0035], [0134]-[0135], [0137]-[0138], [0140] and [0089]) (Note: when the wireless LAN I/F 206 operates in the software access point mode, the MFP 102 operates as an access point, wherein the MFP 102 keeps operating in the software access point mode by using the wireless LAN I/F 206 even if the CANCEL button 1003 is pressed to cancel (stop) the destination selection from an address book).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication apparatus with a stop unit configured to, based on a stop button for stopping processing that is being executed by the communication apparatus being pressed, stop the processing being executed by the communication apparatus, wherein the communication apparatus does not stop operating in the connection setting state, even in a case where the stop button is pressed as taught by Naito. The suggestion/motivation for doing so would have been to prevent the interruption of the software access point mode of the communication apparatus. Thus, improving the operability of the communication apparatus.

Allowable Subject Matter
14.     Claims 2-6, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.     The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 2, the prior arts searched and of record neither anticipate nor suggest in the claimed combinations: “wherein based on a power supply on operation for turning on a power supply of the communication apparatus being performed in a state where the power supply of the communication apparatus is off, the communication apparatus starts operating in the connection setting state, wherein based on a predetermined operation being performed on the communication apparatus in a state where the power supply of the communication apparatus is on, the communication apparatus starts operating in the connection setting state, wherein displaying, based on the operation in the connection setting state being started, a screen for receiving an operation for stopping the operation in the connection setting state started based on the power supply on operation being performed on the display unit of the communication apparatus is not executed, and wherein displaying, based on the operation in the connection setting state being started, a screen for receiving an operation for stopping the operation in the connection setting state started based on the predetermined operation being performed on the display unit of the communication apparatus is executed.”

Referring to claim 3, the prior arts searched and of record neither anticipate nor suggest in the claimed combinations: “wherein based on a power supply-on operation for turning on a power supply of the communication apparatus being performed in a state where an initial setting of the communication apparatus is not completed and the power supply of the communication apparatus is off, the communication apparatus starts operating in the connection setting state.”

Claims 4-6 are objected based on their dependency on claim 3.

Referring to claim 8, the prior arts searched and of record neither anticipate nor suggest in the claimed combinations: “wherein the communication apparatus starts operating in the connection setting state, based on a power supply-on operation for turning on a power supply of the communication apparatus being performed in a state where the power supply of the communication apparatus is off, wherein the communication apparatus starts operating in the connection setting state, based on a predetermined operation being performed on the communication apparatus in a state where the power supply of the communication apparatus is on, wherein displaying, based on the operation in the connection setting state being started based on the power supply-on operation, the screen indicating that the operation in the connection setting state is started on a display unit of the communication apparatus is not executed, and wherein displaying, based on the operation in the connection setting state being started based on the predetermined operation being, the screen indicating that the operation in the connection setting state is started on a display unit of the communication apparatus is executed.” 

Referring to claim 20, the prior arts searched and of record neither anticipate nor suggest in the claimed combinations: “wherein the communication apparatus starts operating in the connection setting state, based on a power supply-on operation for turning on a power supply of the communication apparatus being performed in a state where the power supply of the communication apparatus is off, wherein based on a predetermined operation being performed on the communication apparatus in a state where the power supply of the communication apparatus is on, the communication apparatus starts operating in the connection setting state, wherein even in a case where the stop button is pressed, the communication apparatus does not stop the operation in the connection setting state started based on the power supply-on operation being performed, and wherein in a case where the stop button is pressed, the communication apparatus stops the operation in the connection setting state started based on the predetermined operation being performed.”

Conclusion
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675